UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1184


EUGENE OPOKU-BAMFO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 16, 2014                  Decided:   July 30, 2014


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Holly M. Smith, Senior Litigation Counsel, Remi da
Rocha-Afodu, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene     Opoku-Bamfo,    a   native   and   citizen    of   Ghana,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    dismissing    his    appeal   from   the    immigration

judge’s   decision,     which   denied     Opoku-Bamfo’s      motion     for     a

continuance and ordered him removed to Ghana.               We have reviewed

the administrative record and find no abuse of discretion.                     See

Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007) (setting

forth standard of review).           Accordingly, we deny the petition

for review for the reasons stated by the Board.               In re: Opoku-

Bamfo (B.I.A. Jan. 29, 2014). *           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             PETITION DENIED




     *
       The Attorney General appears to concede that the Board
failed to adequately address Opoku-Bamfo’s argument that the
immigration judge did not give him an opportunity to seek
prosecutorial   discretion  with   the  Department   of  Homeland
Security (“DHS”).    To the extent that any error occurred, we
conclude that remand is not warranted “[b]ecause the result of a
remand to the Board is a foregone conclusion such that remand
would amount to nothing more than a mere formality.” Hussain v.
Gonzales, 477 F.3d 153, 158 (4th Cir. 2007).     Opoku-Bamfo does
not claim that he has ever attempted to confer with the DHS
regarding the exercise of prosecutorial discretion in his case,
and thus cannot credibly claim that the agency should have
granted an open-ended continuance on this ground.



                                      2